PER CURIAM.
The trial court revoked probation which had been accorded Michael Matyisin. He appeals. We affirm the revocation order after modifying same in the manner hereinafter provided.
The affidavit of violation of probation and warrant listed seven violations of probation. A hearing was conducted. Upon proof presented, the trial court found and announced that Matyisin had violated grounds I, II, V and VI and that he would be sentenced to thirty months based on those violations. The trial court thereupon did enter its formal written order of revocation which order erroneously listed all seven grounds, as found in the affidavit of violation of probation, as the basis for revocation.
The record here clearly reflects that the trial court intended to revoke probation solely on grounds I, II, V and VI. Thus, this Court hereby strikes grounds III, IV and VII from the order of revocation and affirms the order as amended. Molly v. State, 490 So.2d 1071 (Fla. 4th DCA 1986); Terrell v. State, 480 So.2d 248 (Fla. 4th DCA 1985); May v. State, 472 So.2d 890 (Fla. 4th DCA 1985).
The order appealed is amended and thus, the same is
AFFIRMED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.